                                          Case 4:18-cv-03805-JSW Document 74 Filed 02/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN TREANOR, et al.,                        Case No. 18-cv-03805-JSW
                                                       Plaintiffs,
                                   8
                                                                                      ORDER DENYING WITHOUT
                                                 v.                                   PREJUDICE REQUEST FOR
                                   9
                                                                                      ADMISSION PRO HAC VICE
                                  10     MICRON TECHNOLOGY INC., et al.,
                                                                                      Re: Dkt. No. 73
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Attorney David P. McLafferty’s petition to appear pro hac vice is HEREBY DENIED

                                  14   WITHOUT PREJUDICE. Ms. McLafferty’s application does not name local counsel or identify

                                  15   contact information for the same.

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 21, 2020

                                  18                                               ______________________________________
                                                                                   JEFFREY S. WHITE
                                  19                                               United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
